      Case 1:19-cv-01133-LAS Document 111 Filed 12/09/19 Page 1 of 5



           IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                            BID PROTEST

DYNCORP INTERNATIONAL LLC,         )
                                   )
          Plaintiff,               )
                                   )
          v.                       )
                                   )
THE UNITED STATES,                 )
                                   )   No. 19-1133C
          Defendant,               )   (Senior Judge Smith)
                                   )
          and                      )
                                   )
KELLOGG, BROWN & ROOT              )
SERVICES, INC.,                    )
VECTRUS SYSTEMS CORPORATION,       )
FLUOR INTERCONTINENTAL, INC.,      )
and PAE-PARSONS GLOBAL             )
LOGISTICS SERVICES, LLC,           )
                                   )
          Defendant-Intervenors.   )

AECOM MANAGEMENT                   )
SERVICES, INC.,                    )
                                   )
          Plaintiff,               )
                                   )
          v.                       )
                                   )
THE UNITED STATES,                 )
                                   )   No. 19-1176C
          Defendant,               )   (Senior Judge Smith)
                                   )
          and                      )
                                   )
KELLOGG, BROWN & ROOT              )
SERVICES, INC.,                    )
VECTRUS SYSTEMS CORPORATION,       )
FLUOR INTERCONTINENTAL, INC.,      )
and PAE-PARSONS GLOBAL             )
LOGISTICS SERVICES, LLC,           )
                                   )
          Defendant-Intervenors.   )
         Case 1:19-cv-01133-LAS Document 111 Filed 12/09/19 Page 2 of 5



PAE-PARSONS GLOBAL               )
LOGISTICS SERVICES, LLC,         )
                                 )
          Plaintiff,             )
                                 )
          v.                     )                   Nos. 19-1205C & 19-1515C (consolidated)
                                 )                   (Senior Judge Smith)
THE UNITED STATES,               )
                                 )
          Defendant,             )
                                 )
          and                    )
                                 )
FLUOR INTERCONTINENTAL, INC. and )
VECTRUS SYSTEMS CORPORATION, )
                                 )
          Defendant-Intervenors. )

FLUOR INTERCONTINENTAL, INC.                 )
                                             )
               Plaintiff,                    )
                                             )
               v.                            )       Nos. 19-1580C & 19-1585C (consolidated)
                                             )       (Senior Judge Smith)
THE UNITED STATES,                           )
                                             )
               Defendant,                    )
                                             )
               and                           )
                                             )
KELLOGG, BROWN & ROOT                        )
SERVICES, INC. and                           )
VECTRUS SYSTEMS CORPORATION,                 )
                                             )
               Defendant-Intervenors.        )

                 DEFENDANT’S STATUS REPORT REGARDING
           CORRECTIVE ACTION AND MOTION TO STAY PROCEEDINGS

       Pursuant to the colloquy at the December 3, 2019 status conference in the above-

captioned cases and the Court’s follow-up e-mails, the Government respectfully submits this

status report regarding corrective action. The Army intends to take the following corrective

action in the Logistics Civil Augmentation Program (LOGCAP) V procurement.


                                                 2
         Case 1:19-cv-01133-LAS Document 111 Filed 12/09/19 Page 3 of 5



       The Army intends to re-open the procurement and issue new price reasonableness

determinations for the total proposed price for cost-plus-fixed-fee contract-line-item numbers

(CLINs) and, separately, the total proposed price for firm-fixed-price CLINs, for each offeror in

the competitive range in each of the six regions that included firm-fixed-price CLINs (EUCOM,

PACOM, CENTCOM, NORTHCOM, AFRICOM, and SOUTHCOM). The Army intends to

conduct the price reasonableness evaluations in accordance with Federal Acquisition Regulation

§ 15.404-1 and the solicitation. If the Army determines that all of the offerors’ prices are

reasonable, the Government will notify the Court in a status report that the award decisions have

not changed as a result of the corrective action.

       If, instead, the Army determines that any offeror’s total proposed price for cost-plus-

fixed-fee CLINs or total proposed price for firm-fixed-price CLINs for a particular region is

unreasonable, the Army intends to re-open discussions to notify the offeror of its unreasonable

price(s). At the conclusion of any discussions, the Army would allow all offerors an equal

opportunity to submit final proposal revisions, regardless of whether they received any

evaluation notices. The Army intends to continue to stay the current LOGCAP V contracts until

the Government notifies the Court that the corrective action is complete.

       In light of this proposed corrective action, we respectfully request that the Court stay

proceedings in these cases (including the issuance of any opinions) while the corrective action is

ongoing. The Army anticipates that it will complete its new price reasonableness determinations

within 45 days of the issuance of an order staying these cases. Accordingly, we propose to file a

status report within 50 days of an order staying these cases, notifying the Court on the progress

of the corrective action.




                                                    3
         Case 1:19-cv-01133-LAS Document 111 Filed 12/09/19 Page 4 of 5



       Counsel for each of the parties, except DynCorp International, LLC (DynCorp), have

indicated that their clients do not oppose this motion to stay proceedings in these cases. Our

understanding is that DynCorp would not oppose our motion if we agreed to stay the

LOGCAP V contracts until the Court issues final decisions in these cases, after hearing any

objections to the decisions made during the corrective action. At this time, however, the Army is

not in a position to commit to what amounts to an indefinite stay after the completion of the

corrective action, not knowing what the situation will be when the corrective action is ultimately

completed. Nevertheless, we are willing to consider a further stay of the LOGCAP V contracts,

once the corrective action is complete. At that time, we intend to promptly provide counsel with

key decisional documents (e.g., the new price reasonableness determinations) and cooperate

regarding the schedule for further proceedings in each case, including whether the Army is

willing to continue the stay for a defined period of time or whether preliminary injunctive relief

proceedings are necessary.

       For these reasons, we respectfully request that the Court stay proceedings in these cases

(including the issuance of any opinions) while the corrective action is ongoing.




                                                 4
       Case 1:19-cv-01133-LAS Document 111 Filed 12/09/19 Page 5 of 5



                                         Respectfully submitted,

                                         JOSEPH H. HUNT
                                         Assistant Attorney General

                                         ROBERT E. KIRSCHMAN, JR.
                                         Director

                                         s/ Patricia M. McCarthy
                                         PATRICIA M. MCCARTHY
                                         Assistant Director
Of Counsel:
                                         s/ William P. Rayel
SCOTT N. FLESCH                          WILLIAM P. RAYEL
RAYMOND M. SAUNDERS                      VINCENT D. PHILLIPS
DANA J. CHASE                            Senior Trial Counsel
MAJOR GREGORY T. O’MALLEY                IGOR HELMAN
CAPTAIN JEREMY D. BURKHART               ROBERT R. KIEPURA
U.S. Army Legal Services Agency          Trial Attorneys
Contract & Fiscal Law Division           Commercial Litigation Branch
9275 Gunston Road, Suite 2113            Civil Division
Fort Belvoir, VA 22060-5546              United States Department of Justice
                                         PO Box 480, Ben Franklin Station
                                         Washington, D.C. 20044
                                         Tel: (202) 616-0302
                                         Fax: (202) 307-0972
                                         E-mail: William.Rayel@usdoj.gov

Dated: December 9, 2019                  Attorneys for Defendant




                                     5
